In these cases it. is ordered that the decree entered March 17, 1919, be vacated and decree now entered as follows: The decrees.below are reversed and the cause is remanded to the trial court with directions to hear it anew and determine all the issues involved, including those arising on the several bills, cross bills, and answers in the nature of cross bills, in conformity with the views expressed in the opinion of this court; and to take such further proceedings as may appropriate and consistent with such opinion. All temporary injunctions in force at the time pf the entry of the decrees from which appeals were taken here shall be continued in force until otherwise ordered. The costs in this court will be paid one-half by John M. Landon, receiver of the Kansas Natural Gas Company, and the remainder .shall be paid, one-third by each of the three groups of appellants.
[For the opinion of the court and names of counsel, see ante, 236.]